I think that the motion for a nonsuit in this case should have been granted upon the following grounds:
(1) That there was no evidence tending to establish the allegation that the injury sustained by the intestate was due *Page 48 
to any negligence defect in the construction of the culvert and bridge in question.
(2) That under Section 2948, Vol. 3, Code of 1922 (Civ. Code), as amended by 34 St. at Large, p. 287, and 35 St. at Large, p. 2055, the burden of proof was upon the administrator to show that the intestate was free from contributory negligence. I do not think that he has sustained this burden. On the contrary, the evidence, largely from the testimony of witnesses for the plaintiff, shows that the intestate lived near the locus in question, frequently traveling that road to and from Bishopville, and was necessarily familiar with the situation; that at the time of his injury he was traveling at a reckless rate of speed and in at least a partially intoxicated condition.
I therefore dissent from the affirmance of the judgment.